Exhibit 99.1 30th Annual J.P. Morgan Healthcare Conference January 9-12, 2012 1 Forward Looking Statements This presentation contains forward-looking statements, including PDL’s expectations with respect to its future royalty revenues, expenses, net income, and cash provided by operating activities. Each of these forward-looking statements involves risks and uncertainties. Actual results may differ materially from those, express or implied, in these forward-looking statements. Factors that may cause differences between current expectations and actual results include, but are not limited to, the following: ▪The expected rate of growth in royalty-bearing product sales by PDL’s existing licensees; •The relative mix of royalty-bearing Genentech products manufactured and sold outside the U.S. versus manufactured or sold in the U.S.; •The ability of PDL’s licensees to receive regulatory approvals to market and launch new royalty-bearing products and whether such products, if launched, will be commercially successful; •Changes in any of the other assumptions on which PDL’s projected royalty revenues are based; •Changes in foreign currency rates; •Positive or negative results in PDL’s attempt to acquire royalty-related assets; •The outcome of pending litigation or disputes, including PDL’s current dispute with Genentech related to ex-U.S. sales of Genentech licensed products; and •The failure of licensees to comply with existing license agreements, including any failure to pay royalties due. Other factors that may cause PDL’s actual results to differ materially from those expressed or implied in the forward-looking statements in this presentation are discussed in PDL’s filings with the SEC, including the "Risk Factors" sections of its annual and quarterly reports filed with the SEC. Copies of PDL’s filings with the SEC may be obtained at the "Investors" section of PDL’s website atwww.pdl.com. PDL expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in PDL’s expectations with regard thereto or any change in events, conditions or circumstances on which any such statements are based for any reason, except as required by law, even as new information becomes available or other events occur in the future. All forward-looking statements in this presentation are qualified in their entirety by this cautionary statement. 2 Company PDL BioPharma, Inc. Ticker PDLI (NASDAQ) Location Incline Village, Nevada Employees Less than 10 2010 Revenues $345 million 2011 Anticipated Revenue $361 million 2011 Regular Dividends $0.15 /share paid on March 15, June 15, September 15 & December 15 Q3-2011 Cash Position1 $225 million Shares O/S2 ~ 140 million Average Daily Volume ~ 2 million shares Key Information 1. As of September 30, 2011; 2. Not fully diluted 3 Overview of PDL BioPharma 4 Company Overview •PDL pioneered thehumanization of monoclonal antibodies which enabled the discovery of a new generation of targeted treatments for cancer and immunologic diseases •PDL’s primary assets are its antibody humanization patents and royalty assets which consist of its Queen et al. patents and license agreements •Licensees consist of large biotechnology and pharmaceutical companies including Roche/Genentech/ Novartis, Elan/BiogenIdec, Pfizer/Wyeth/J&J and Chugai 5 Antibody Humanization Technology •Antibodies are naturally produced by humans to fight foreign substances, such as bacteria and viruses •In the 1980’s, scientists began creating antibodies in non-human immune systems, such as those of mice, that could target specific sites on cells to fight various human diseases •However, mouse derived antibodies are recognized by the human body as foreign substances and may be rejected by the human immune system •PDL’s technology allows for the “humanization” of mouse derived antibodies by moving the important binding regions from the mouse antibody onto a human framework •PDL’s humanization technology is important because the humanized antibodies retain the binding and activity levels from the original mouse antibody •PDL’s technology has been incorporated into antibodies to treat cancer, eye diseases, arthritis, multiple sclerosis and other health conditions with aggregate annual sales of over $17 billion 6 Mission Statement •Queen et al. Patents ▪Manage patent portfolio ▪Manage license agreements •Purchase new royalty generating assets ▪Assets that improve shareholder return ▪Commercial stage assets ▪Prefer biologics with strong patent protection •Optimize return for shareholders 7 Corporate Governance Management •John McLaughlin President & CEO •Christopher Stone VP, General Counsel & Secretary •Caroline Krumel VP of Finance •Danny Hart Associate General Counsel Board of Directors •Fred Frank Lead Director •Jody Lindell •John McLaughlin •Paul Sandman •Harold Selick 8 Licensed Products and Royalty Revenue 9 Approved Licensed Products: Overview 1. As reported to PDL by its licensee 2. As reported by Roche; assume 1.155 CHF/USD 10 How Long Will PDL Receive Royalties from Queen et al. Patents? •PDL’s revenues consist of royalties generated on sales of licensed products ▪Sold in a patented jurisdiction before the expiration of the Queen et al. patents in mid-2013 through end of or ▪Made prior to the expiration of the Queen et al. patents in a patented jurisdiction and sold anytime thereafter Example of Antibody Formulation, Fill and Finish Schedule ½ month 1 month ½ month 2-3 months Thaw, Formulation & Vial Filling Quality Release Packaging & Quality Inventory Example of Antibody Bulk Manufacturing Schedule Cell Culture Quality Release Testing Bulk Frozen Storage 1 mo 3 mos 5 mos 10 mos 15 mos 20 mos 27 mos 3 mos 2-18 months 1mo 1mo Purification to Concentrated Bulk/Frozen 11 Genentech Product Made or Sold in U.S. Net Sales up to $1.5 Billion 3.0% Net Sales Between $1.5 Billion and $2.5 Billion 2.5% Net Sales Between $2.5 Billion and $4.0 Billion 2.0% Net Sales Over $4.0 Billion 1.0% Genentech Product Made and Sold Ex-U.S. Net Sales 3.0% Queen et al Patents - Royalty Rates •Tysabri and Actemra •Flat, low single-digit royalty •Genentech Products (Avastin, Herceptin, Lucentis1 and Xolair) •Tiered royalties on product made or sold in US •Flat, 3% royalty on product made and sold outside US •Blended global royalty rate on Genentech Products in 2010 was 1.9% •Blended royalty rate on Genentech Products in 2010 made or sold in US was 1.5% 1. As part of a settlement with Novartis, which commercializes Lucentis outside US, PDL agreed to pay to Novartis certain amounts based on net sales of Lucentis made by Novartis during calendar year 2011 and beyond. The amounts to be paid are less than we receive in royalties on such sales and we do not currently expect such amount to materially impact our total annual revenues in 2011. 12 Potential Shift to Ex-US Manufacturing Sites Higher Royalties •Roche is moving some manufacturing ex-US which may result in higher royalties to PDL due to the flat 3% royalty for Genentech Products made and sold ex-US ▪Current production at Penzburg (Herceptin) and Basel (Avastin) plants ▪Two new plants in Singapore (CHO antibody and e. coli antibody fragment) -E. coli (Lucentis) and CHO (Avastin) plants are approved for commercial supply to the US -E. coli and CHO plants are expected to be approved for commercial supply to the EU -Currently, all Lucentis is made in the US Percent of Net Worldwide Sales1 1. As reported to PDL by its licensee 13 Royalty Revenue & Licensed Products Royalties by Product ($ in millions) 14 Royalty Products - Approved 15 Royalty Products - Avastin Avastin Herceptin Lucentis Xolair Tysabri Actemra üOn November 18, 2011, FDA revoked its approval for treatment of HER2-negative breast cancer effective immediately. §This decision does not affect any of the Avastin’s other approvals. §Genentech announced that it will start Phase 3 trial in 2012 of Avastin plus paclitaxel in previously untreated metastatic breast cancer. üEMEA narrowed, but did not withdraw Avastin’s approval for first line treatment of HER2- breast cancer in combination with paclitaxel or with Xeloda. 16 Royalty Products - Herceptin Avastin Herceptin Lucentis Xolair Tysabri Actemra üOn October 18, 2011, Roche announced Phase 3 results that showed that subcutaneous (SQ) formulation of Herceptin has comparable safety and efficacy to intravenous (IV) formulation. üSQ formulation is ready-to-use and requires about 5 minutes to administer compared to 30 minutes administration time for IV formulation. 17 Royalty Products - Lucentis Avastin Herceptin Lucentis Xolair Tysabri Actemra üOn January 7, 2011, Novartis announced that Lucentis has been approved in the EU for the treatment of visual impairment due to diabetic macular edema (DME). üIn October 2011, Genentech announced that it had filed an application for approvalwiththe FDA for the treatment of visual impairment due to DME. üOn June 6, 2011, Novartis announced that Lucentis has been approved in the EU for the treatment of visual impairment due to macular edema secondary to retinal vein occlusion. §DME is a leading cause of blindness in the working-age population in most developed countries. üOn June 28, 2011, Genentech reported positive results from two pivotal Phase 3 clinical studies in patients with diabetic macular edema. §Both studies showed that patients treated with Lucentis experienced significant, rapid and sustained improvement in vision compared to those who received sham injections. §Additional analyses showed that patients who received Lucentis were significantly more likely to achieve 20/40 vision and experience less progression of underlying diabetic retinopathy disease. 18 Royalty Products - Lucentis 19 Avastin Herceptin Lucentis Xolair Tysabri Actemra üOn November 18, 2011, FDA approved Regeneron and Bayer’s Eylea for the treatment of age-related macular degeneration (AMD). §FDA approved a dosing schedule of monthly injections for the first three months and bi-monthly injections thereafter. §Many physicians currently give AMD patients monthly injections of Lucentis for the first few months and then treat on an “as needed to maintain vision” basis. §Eylea is priced at $100 less per injection than Lucentis (Lucentis $1,950 per injection) üOn January 3, 2012, Regeneron and Genentech announced a settlement of their patent litigation regarding Eylea under which Regeneron will pay royalties to Genentech on Eylea sales. Royalty Products - Tysabri Avastin Herceptin Lucentis Xolair Tysabri Actemra üIn the label for Tysabri, EMEA has included, and FDA is considering including, JC virus (JCV) status as a risk factor for the rare but sometimes fatal brain infection known as PML. üBecause patients have increased risk of developing PML after 24 months of Tysabri treatment and because physicians can use this assay to detect presence of JC virus and take patients off Tysabri if JC virus is detected, physicians have become more comfortable prescribing Tysabri. üAs of October 4, 2011, Biogen Idec reported net patients adds of 2,100 and 170 cases of PML. §Net patient adds is the difference between new patients treated less those who discontinued Tysabri therapy due to JC virus status or other reasons. 20 PotentialRoyalty Products - Development Stage 21 Potential Royalty Products - T-DM1 T-DM1 Breast HER2+ Cancer üOn October 13, 2010, Roche/Genentech announced preliminary, six month results from a Phase 3 trial in second line HER2+ breast cancer patients which showed that 48% of women treated with T-DM1 had their tumors shrink compared with 41% of those taking the combination of Herceptin and Taxotere. §Among the women taking the standard therapy, 75% had side effects of grade 3 or higher on a 5-point scale, compared with 37% of those getting T-DM1. üRoche highlighted this product in their November 7, 2011 update to the financial community on their late stage development products. üRoche/Genentech expect to file for second line approval in 2012 and first line in 2014. Ocrelizumab Multiple Sclerosis Pertuzumab Breast HER2+ Cancer Afutuzumab Chronic Lymphocytic Leukemia Solanezumab Alzheimer’s Disease Daclizumab Multiple Sclerosis Datoluzumab Colorectal Cancer Bapineuzumab Alzheimer’s Disease Farletuzumab Ovarian Cancer 22 Potential Royalty Products - Ocrelizumab T-DM1 Breast HER2+ Cancer üPhase 2b. üGenentech announced 96-week results fromPhase 2 study in patients with relapsing-remitting multiple sclerosiswhich showed that the significant reduction in disease activity as measured by the total number of active brain lesions and relapses, previously reported for 24 weeks, was maintained through 96 weeks. üUnlicensed product. Ocrelizumab Multiple Sclerosis Pertuzumab Breast HER2+ Cancer Afutuzumab Chronic Lymphocytic Leukemia Solanezumab Alzheimer’s Disease Daclizumab Multiple Sclerosis Datoluzumab Colorectal Cancer Bapineuzumab Alzheimer’s Disease Farletuzumab Ovarian Cancer 23 Potential Royalty Products - Pertuzumab 24 T-DM1 Breast HER2+ Cancer üOn December 10, 2010, Roche/Genentech reported the results from a Phase 2 trial investigating the neoadjuvant (prior to surgery) use of pertuzumab and Herceptin plus chemotherapy for the treatment of early-stage, HER2+ breast cancer. §Treatment significantly improved the rate of complete tumor disappearance in the breast by more than half compared to Herceptin plus docetaxel, p0.014. §On July 15, 2011, Roche/Genentech reported the results from a Phase 3 trial in pertuzumab plus Herceptin and docetaxel met the primary endpoint of progression-free survival (PFS) vs. Herceptin plus docetaxel alone. üRoche highlighted this product in their November 7, 2011 update to the financial community on their late stage development products. üOn December 7, 2011, Genentech and Roche announced that they had filed applications for approval in US and EU for treatment of patients with previously untreated, HER2-positive metastatic breast cancer. Ocrelizumab Multiple Sclerosis Pertuzumab Breast HER2+ Cancer Afutuzumab Chronic Lymphocytic Leukemia Solanezumab Alzheimer’s Disease Daclizumab Multiple Sclerosis Datoluzumab Colorectal Cancer Bapineuzumab Alzheimer’s Disease Farletuzumab Ovarian Cancer Potential Royalty Products - Afutuzumab T-DM1 Breast HER2+ Cancer üPhase 3. üRoche/Genentech expect to file for approval in 2013. Ocrelizumab Multiple Sclerosis Pertuzumab Breast HER2+ Cancer Afutuzumab Chronic Lymphocytic Leukemia Solanezumab Alzheimer’s Disease Daclizumab Multiple Sclerosis Datoluzumab Colorectal Cancer Bapineuzumab Alzheimer’s Disease Farletuzumab Ovarian Cancer 25 Potential Royalty Products - Bapineuzumab T-DM1 Breast HER2+ Cancer üPhase 3. üOn July 19, 2011, researchers from Pfizer and Johnson & Johnson reported long-term safety of 194 patients in a mid-stage trial of the drug that stayed on treatment after the initial phase ended. §The brain swelling condition called vasogenic edema, which caused safety concerns early on in the trial, may decrease over time. üData expected in second half of 2012. Ocrelizumab Multiple Sclerosis Pertuzumab Breast HER2+ Cancer Afutuzumab Chronic Lymphocytic Leukemia Solanezumab Alzheimer’s Disease Daclizumab Multiple Sclerosis Datoluzumab Colorectal Cancer Bapineuzumab Alzheimer’s Disease Farletuzumab Ovarian Cancer 26 Potential Royalty Products - Solanezumab T-DM1 Breast HER2+ Cancer üPhase 3. üData expected in second half of 2012. ü12.5 year know how royalty in addition to patent royalty. Ocrelizumab Multiple Sclerosis Pertuzumab Breast HER2+ Cancer Afutuzumab Chronic Lymphocytic Leukemia Solanezumab Alzheimer’s Disease Daclizumab Multiple Sclerosis Datoluzumab Colorectal Cancer Bapineuzumab Alzheimer’s Disease Farletuzumab Ovarian Cancer 27 Potential Royalty Products - Daclizumab T-DM1 Breast HER2+ Cancer üPositive efficacy data reported from first of two Phase 3 trials. Ocrelizumab Multiple Sclerosis Pertuzumab Breast HER2+ Cancer Afutuzumab Chronic Lymphocytic Leukemia Solanezumab Alzheimer’s Disease Daclizumab Multiple Sclerosis Datoluzumab Colorectal Cancer Bapineuzumab Alzheimer’s Disease Farletuzumab Ovarian Cancer 28 Genentech / Roche - Product Pipeline Lucentis Diabetic Macular Edema (US) Pertuzumab mBC HER2+1st Line Avastin Relapsed Ovarian Cancer (EU) T-DM1 HER 2+ Advanced mBC Actemra RA DMARD H2H (EU) Actemra DMARD IR (US) Herceptin SubcutaneousFormulation Avastin & Herceptin HER2+ mBC 1st Line Avastin mCRC TML Actemra SC Formulation (EU) Afutuzumab (GA101) Chronic Lymphocytic Leukemia Actemra Avastin BC Adjuvant HER2+ Avastin BC Adj Triple Negative Herceptin BC HER 2+ Adj 2 Year Xolair Chronic Urticaria Avastin Glioblastoma 1st Line Actemra SC Formulation (US) T-DM1 HER 2+ mBC 1st Line Ocrelizumab1 PPMS & RRMS 1.Not a licensed product Source: Roche investor update, September 30, 2011 US & EU Filings Calendar Avastin MBC 2nd line (EU) Avastin Relapsed Ovarian Cancer (US) Financials 30 Financial Overview 31 Debt 32 Current and Long-Term Liabilities •$155 million 3.75% Convertible Senior Notes due May 2015 §Notes issued May 16, 2011; current conversion rate is 135.9607 / $1,000 face amount (~$7.36/share) §Bond hedge effectively increases conversion price to $8.65 / share §Notes “net share settle” and are excluded from diluted EPS •$11 million 2.875% Convertible Senior Notes due February 2015 §Conversion rate is 155.396 shares / $1,000 face amount (~$6.44/share) §On January 3, 2012, holders of approximately $169 million of these notes accepted PDL’s offer to exchange for PDL’s new 2.875% Series 2012 Convertible Senior Notes due
